Citation Nr: 1009698	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-24 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for posttraumatic stress disorder. 


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel











INTRODUCTION

The Veteran had active military service from September 1990 
to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In pertinent part of the January 2008 
decision, the RO denied an increased rating in excess of 50 
percent for PTSD.  

The January 2008 rating decision also denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  However, the 
Veteran did not file a VA-9 Substantive Appeal on that issue 
and therefore, it is not before the Board. 

The issue on appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran was originally granted service connection and an 
initial 50 disability rating by a November 2006 rating 
decision.  The Veteran then filed a claim in June 2007 for an 
increased rating for his PTSD.  The RO then issued the 
January 2008 rating decision which denied an increased 
rating.  

A careful review of the Veteran's claims file revealed that 
the Veteran was not given the proper notice under the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom and the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. §§  5103(a), 5103A; 38 C.F.R. 
§§ 3.159(b), 3.159(c).  In addition, the VCAA notice must 
notify the Veteran that, in order to support a claim for 
higher evaluation for a service-connected disability, the 
evidence must show that the disability had become worse.  The 
Federal Circuit Court has held that VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328, 
1332-1333 (Fed. Cir. 2006).   The only VCAA letter of record 
is an April 2006 letter that notifies the Veteran of the 
criteria for a service connection claim and not the criteria 
for an increased rating claim.  Therefore, the Board finds 
that the RO should send the Veteran a proper VCAA letter for 
the issue of an increased rating in excess of 50 percent for 
PTSD. 

The Board also finds that the Veteran should be afforded a 
new VA examination to ascertain the nature and severity of 
disability due to his PTSD.  The Veteran's previous VA 
examination was in November 2006 and he has not been afforded 
a new VA examination in more than three years.  When a 
veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination.  
Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Veteran should be scheduled for a 
new VA psychiatric examination to evaluate the nature and 
severity of disability due to the Veteran's PTSD.  The 
examiner should discuss the Veteran's objective and 
subjective symptoms as in line with the rating criteria of 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Veteran is hereby advised that failure to report to 
scheduled examination may result in denial of a claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the Veteran 
and death of an immediate family member

Prior to any VA examination, attempts should be made to 
obtain any outstanding records of pertinent medical 
treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran VCAA 
compliant corrective notice specific to 
the claim on appeal for an increased 
rating.  The RO should also request 
that he provide sufficient information, 
and if necessary authorization, to 
enable the RO to obtain any additional 
pertinent treatment records not 
currently of record.  Based on the 
Veteran's response, the RO should 
assist him in obtaining any additional 
evidence identified, following the 
current procedures set forth in 
38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the Veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe the further action to be taken.  

2.  The Veteran should be scheduled for a 
VA psychiatric examination to identify 
the nature and severity of disability due 
to his service-connected PTSD.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should provide all pertinent findings and 
provide a Global Assessment of 
Functioning (GAF) scale score.  A 
complete rationale is requested for any 
opinion(s) rendered.  The examiner's 
findings must be stated in terms 
conforming to the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  

To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).   

3.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claim on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC 
(Supplemental Statement of the Case) and 
provide the Veteran the requisite time 
period to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

